Title: Report on Compensation to the Commissioners of Loans, 14 February 1791
From: 
To: 



Treasury Department,February, 14. 1791.[Communicated on February 15, 1791]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, in obedience to the Order of the House of Representatives, of the 13th. Ultimo, relative to compensation to the Commissioners of Loans for the extraordinary expenses, that may, in the first instance, be incurred by them in the execution of the Act making provision for the public debt;
Respectfully reports,
That as the allowances to the several Commissioners of loans must be considered, as intended to compensate them for their services, and for those expenditures only, which are ordinarily incident to the execution of their respective offices, it may be deemed reasonable and just, that they should be indemnified for all such extraordinary expenditures, as shall appear to have been necessarily incurred, in the first stages of the business.
That these extraordinary expenditures will consist of additional Stationary, and additional Clerk-hire.
That with regard to the first, as the quantity of Stationary, which will be consumed in a common year, after the first will bear a very inconsiderable proportion, to that which will be necessarily provided and consumed during the first year, and as much additional labor and exertion, on the part of the Commissioners themselves, will be required, during the same period, it is humbly conceived, that it will be proper to reimburse those officers, for whatever expense they shall necessarily have incurred, in procuring Stationary for the use of the first year of their service.
That with regard to the second part, namely, additional Clerk-hire, it is presumable, from the rates of the compensations, that it was in contemplation of the Legislature, that some of the Commissioners would stand in need of Clerks, and that others of them would be able to perform the requisite services, themselves. The first Class may be supposed to include only the Commissioners of Massachusetts, New York, Pennsylvania, and Virginia; a Clerk to each of whom will, probably, be indispensable, at all times; perhaps, to some of them, more than one may be found so. If this supposition be well-founded, the rule for determining the extra-Clerk-hire may be, to consider, in this light, all that may have been necessarily paid by the several Commissioners, except the wages of one Clerk, by each of the Commissioners of Massachusetts, New York, Pennsylvania and Virginia.
If these suggestions shall be appproved by the House, it will be proper, that provision should be made by law, for admitting to the credit of the several Commissioners of Loans, in the settlement of their respective accounts, all such sums as shall appear to have been necessarily expended by them in the purchase of stationary, and for the hire of Clerks, in relation to the execution of their offices, from the commencement of the same to the first day of October next, deducting the salary of one Clerk, in respect to each of the Commissioners of Massachusetts, New York, Pennsylvania and Virginia.
All which is humbly submitted.
Alexander HamiltonSecretary of the Treasury
